Title: Enclosure: Memorial from New Orleans Merchants, 1 September 1804
From: Morgan, Benjamin and Others
To: Jefferson, Thomas


                  
                     To Thomas Jefferson, President of the United States,
                     
                        on or before 1 Sep. 1804
                     
                  
                  The subscribers, merchants, traders, and others, of the City of New Orleans, respectfully represent,
                  That the United States, having lately by the death of Hore Browse Trist Esquire, late collector of this district, lost an active, upright, and capable officer, they beg leave to recommend William Brown as his successor in the said office.
                  Mr. Brown having since the establishment of a Custom House for the United States at this place, officiated as Deputy Collector, the subscribers have had an opportunity of witnessing his capability and diligence in performing the duties of the office; and in offering this testimonial in favor of a near connection of the deceased, persuade themselves that they may unite the gratification of their private feelings, with considerations of public good.
               